



Exhibit 10.24


calixlogoa08.jpg [calixlogoa08.jpg]


7 December 2016


Gregory Billings
[Redacted]
[Redacted]


Dear Gregory,
On behalf of Calix, Inc. (the “Company”), I am pleased to present you with this
formal offer of employment for the full time position of Senior Vice President
(SVP) Services of the Company.
The terms of your position with the Company are as set forth below:
1.Employment Period. The period during which you are employed by the Company
pursuant to this letter agreement shall constitute the “Employment Period”
hereunder. Subject to fulfillment of any conditions imposed by this letter
agreement, your commencement of employment hereunder shall be 19 December 2016
(the “Employment Commencement Date”).
2.Position and Responsibilities.
(a)You shall serve as the Senior Vice President (SVP) Services of the Company,
initially working from North Barrington, Illinois. It is expected that you shall
initiate the process to transfer to the Company’s headquarters in Petaluma,
California, after the Employment Commencement Date. You shall report to the
President and Chief Executive Officer of the Company (the “CEO”). You agree to
perform in good faith and to the best of your ability all services that may be
required of you hereunder and to be available to render such services at all
reasonable times and places in accordance with such directions and requests as
may be made from time to time by the CEO.
(b)You are expected and agree to devote your full working time and attention to
the business of the Company, and will not render services to any other business
without the prior approval of the CEO or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of the Company. You agree that, prior to the Employment Commencement Date, you
will resign, step down, or cease to provide service to any other business, job,
charitable and civic activity, or consulting activity, other than incidental
activities undertaken on behalf of these entities and activities undertaken on
behalf of the Company related to these entities that are disclosed to the
Company. Notwithstanding the foregoing, however, you shall be permitted to
continue to serve on the boards of directors of the companies set forth on
Attachment A hereto; provided, however, that you will devote only such time to
those companies as is required to properly discharge your fiduciary duties
thereto and you shall, as situations allow, make a good faith effort to resign
from such boards as soon as practicable. Nothing in this letter agreement will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, from owning no
more than 1% of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange, or from investing in investments listed
on Attachment A1.


- 1 -

--------------------------------------------------------------------------------





(c)You also understand and agree that you must fully comply with the Company’s
standard operating policies, procedures, and practices that are from time to
time in effect during the Employment Period.
3.Compensation.
(a)Base Salary. Your starting annual gross base salary (“Base Salary”) will be
$300,000.00, to be paid in accordance with the Company’s normal payroll
procedures, less all applicable withholdings and deductions.
(b)Performance Bonus/Variable Compensation. You shall be eligible to receive
variable compensation for 2017 targeted at 50% of your Base Salary (the
“Variable Compensation”). Variable Compensation shall be based on the
achievement of the performance objectives and funding requirements as
established under the Company’s Executive Cash Bonus Plan, attached as
Attachment B. In addition, six months after your Employment Commencement Date,
you shall be eligible for a one-time variable compensation lump-sum bonus
payment at a maximum amount of $50,000.00, less applicable deductions and
withholdings. This one-time variable compensation lump-sum bonus will be based
on performance targets and objectives established within the first thirty-days
after your Employment Commencement Date and will be paid (if at all) within 60
days following the six-month anniversary of your Employment Commencement Date.
(c)Stock Option Grant. The Company will recommend that the Compensation
Committee of the Company’s Board of Directors (the “Committee”) grant you an
option under the Company’s 2010 Equity Incentive Award Plan (“the Plan”) to
purchase 300,000 Shares of the Company’s Common Stock (the “Option”). The Option
will have an exercise price per share equal to the fair market value of the
Company’s Common Stock on the date of the grant. The Option is subject to
approval by the Committee and, if approved, the Option will vest over four years
from your Employment Commencement Date, with 25% of the Shares vesting on the
one-year anniversary of the Employment Commencement Date, and the remainder of
the Shares vesting quarterly thereafter in equal installments over the next 36
months. Vesting shall cease upon your last day of active employment with the
Company. The remaining terms of the Option will be in accordance with the terms
and conditions of the Plan and the written stock option award agreement
evidencing the Option.
(d)Stock Option Individual Performance Grant. The Company will recommend that
the Committee grant you an option under the “Plan to purchase up to 50,000
shares (the “Shares”) of the Company’s Common Stock (the “Option”) in July 2017.
The Option will have an exercise price per share equal to the fair market value
of the Company’s Common Stock on the date of the July 2017 Committee meeting (or
the date of grant if no such date). The actual number of Shares will be based on
the achievement of your performance targets and objectives established by the
CEO within the first thirty-days after your Employment Commencement Date. The
Option is subject to approval by the Committee and, if approved, the Option will
vest over four years from your Employment Commencement Date, with 25% of the
Shares vesting on the one-year anniversary of the Employment Commencement Date,
and the remainder of the Shares vesting quarterly thereafter in equal
installments over the next 36 months. Vesting shall cease upon your last day of
active employment with the Company. The remaining terms of the Option will be in
accordance with the terms and conditions of the Plan and the written stock
option award agreement evidencing the Option.
(e)Signing Bonus. You will be paid a one-time lump sum sign-on bonus of
$50,000.00, less applicable deductions and withholdings, on the first pay period
following the Employment Commencement Date. This sign-on bonus is expressly
conditioned upon your active continued employment for a period of at least 12
months, and shall be deemed an unearned advance until this condition is met. In
the event you elect to terminate your employment with the Company within 12
months after the Employment Commencement Date, you agree to repay the sign-on
bonus to the Company and if you do not repay such amount then, to the fullest
extent permitted under applicable law,


- 2 -

--------------------------------------------------------------------------------





you agree that the Company may deduct the amount of the sign-on bonus from any
monies that the Company may owe to you.
(f)Withholding. The Company shall deduct and withhold from any compensation
payable to you any and all applicable federal, state, local, and foreign income
and employment withholding taxes and any other amounts required to be deducted
or withheld by the Company under applicable statutes, regulations, ordinances,
or orders governing or requiring the withholding or deduction of amounts
otherwise payable as compensation or wages.
4.Change in Control and Severance Plan. You will be eligible to participate in
the Calix, Inc. Executive Change in Control and Severance Plan (“CIC Plan”) as a
“Senior Vice President” (as defined in the CIC Plan). A copy of the CIC Plan is
attached as Attachment C.
5.Benefits; Reimbursement.
(a)Benefit Plans. During the Employment Period, you shall be eligible to
participate in all employee benefits and benefit plans generally made available
to the Company’s employees from time-to-time, including, but not limited to,
medical, dental, vision and long-term disability insurance benefits and
arrangements, subject to the terms, conditions, and relevant qualification
criteria for such benefits and benefit plans. The Company, in its discretion,
may change from time-to-time the employee benefits and benefit plans it
generally makes available to its employees.
(b)Vacation, Sick, and Holiday Pay. You shall be entitled to vacation, sick, and
holiday pay pursuant to the terms of the Company’s generally applicable employee
policies, as may exist from time to time. You shall be entitled to twenty paid
vacation days per year equivalent to that provided to other executive-level
employees of the Company.
6.Proof of Right to Work. As a condition of employment, you must provide the
Company, within three days after your Employment Commencement Date, with proof
of employment eligibility. Such proof is required for the completion of the Form
I-9 (Employment Eligibility Verification).
7.Relocation Benefits. After your first twelve months of employment with the
Company, you and the CEO agree to discuss relocation options for you and your
dependents as it relates to the Company business strategy.  As deemed
appropriate, you shall be eligible to receive relocation benefits in accordance
with the Company’s relocation policy for executives, a copy of which will be
provided to you separately at a later time.   The relocation benefits shall be
deemed an advance payment that is expressly conditioned upon your continued
active employment with the Company.  In the event you elect to terminate your
employment with the Company within twenty-four months after your relocation, you
agree to repay all relocation benefits (including all relocation expenses
incurred on your behalf) and if you do not repay such amounts then, to the
fullest extent permitted under applicable law, you agree that the Company may
deduct such amounts from any monies that may the Company may owe to you. 
8.Confidential Information and Invention Assignment Agreement. As a condition of
employment and the benefits provided by this letter agreement, you are required
to timely execute and return the Company’s Confidential Information and
Invention Assignment Agreement in the form attached hereto as Attachment D (the
“Confidentiality Agreement”). You shall at all times remain subject to the terms
and conditions of such Confidentiality Agreement, and nothing in this letter
agreement shall supersede, modify, or affect your obligations, duties, and
responsibilities thereunder.


- 3 -

--------------------------------------------------------------------------------





9.Termination of Employment. Your termination of employment shall be in
accordance with the following provisions:
(a)Upon cessation of your employment for any reason, you, or your estate if
applicable, shall be paid any unpaid Base Salary earned under Paragraph 3(a) for
services rendered through the date of such termination.
(b)You may voluntarily separate from your employment under this letter agreement
at any time, but you are requested to give the Company at least 30 days prior
written notice of such resignation.
(c)The Company may terminate your employment with or without Cause (as defined
in the CIC Plan) under this letter agreement at any time by providing notice of
such termination to you. Such termination shall be effective immediately upon
your receipt of such notice, unless otherwise indicated by the notice. If the
termination is for Cause, you will receive no notice, pay in lieu of notice,
and/or severance whether pursuant to the CIC Plan, by statute, or at common law.
If the termination is without Cause, you shall be eligible to receive only the
amounts set forth in the CIC Plan.
10.No Conflicts. You understand and agree that by accepting this offer of
employment, you represent to the Company that your performance will not breach
any other agreement to which you are a party and that you have not, and will not
during the term of your employment with the Company, enter into any oral or
written agreement in conflict with any of the provisions of this letter
agreement or the Company’s policies. You will not use or disclose to any person
associated with the Company, any confidential or proprietary information
belonging to any former employer or other third party with respect to which you
owe an obligation of confidentiality under any agreement or otherwise. The
Company does not need and will not use such information and we will assist you
in any way possible to preserve and protect the confidentiality of proprietary
information belonging to third parties. We also expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires.
11.At-Will Employment. Your employment with the Company will be on an “at-will”
basis, meaning that: (i) either you or the Company may terminate your employment
at any time, with or without cause or advance notice, without further obligation
or liability other than as expressly set forth in this letter agreement, (ii)
the Company reserves the right to modify or amend the terms of your employment
at any time at its sole discretion with reasonable advance notice, subject to
the provisions of this letter agreement, and (iii) this policy of at-will
employment shall reflect the entire agreement and may only be modified in an
express written agreement signed by an appropriate officer of the Company.
12.Equal Opportunity/Affirmative Action. As an employee, you will be expected to
create, collaborate, and communicate in accordance with the Company’s
principles. The Company is an equal opportunity employer that does not permit,
and will not tolerate, the unlawful discrimination or harassment of any
employees, consultants, or third parties on the basis of sex, race, color,
religion, age, national origin or ancestry, marital status, veteran status,
mental or physical disability or medical condition, sexual orientation, gender
identity, gender expression, pregnancy, childbirth or related medical condition,
or any other status protected by law. Any questions regarding these policies
should be directed to the Company’s Talent and Culture personnel.
13.Disability Accommodation. The Company does not discriminate against disabled
applicants who are otherwise qualified and able to perform the essential
functions of a particular position. If you are an individual with a disability
and require reasonable accommodation in order to perform the essential functions
of your position, please contact Diane Prins Sheldahl, Senior Vice President,
Talent and Culture. If the accommodation can be accomplished without creating an
undue hardship, the Company will be happy to cooperate in making this
accommodation.


- 4 -

--------------------------------------------------------------------------------





14.Section 409A. This letter agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder (“Section 409A”), and shall in all
respects be administered in accordance with Section 409A. Notwithstanding
anything in this letter agreement to the contrary, distributions may only be
made under this letter agreement upon an event and in a manner permitted by
Section 409A or an applicable exemption. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. All separation payments to be made upon a
termination of employment under this letter agreement may only be made upon a
“separation from service” under Section 409A. For purposes of Section 409A, each
payment hereunder shall be treated as a separate payment and the right to a
series of payments under this letter agreement shall be treated as a right to a
series of separate payments. Notwithstanding anything to the contrary in this
letter agreement, if you are a “specified employee” (as that term is defined for
purposes of Section 409A), any payment that is determined to constitute a
payment of “nonqualified deferred compensation” (as defined for purposes of
Section 409A) that is payable by reason of your separation from service and
would be payable during the first six months following your separation from
service shall be deferred until the expiration of such six month period or until
your death, if earlier. With respect to payments that are subject to Section
409A, in no event may you, directly or indirectly, designate the calendar year
of a payment. If and to the extent that reimbursements or other in-kind benefits
under this letter agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A, such reimbursements or other in-kind benefits shall be
made or provided in accordance with the requirements of Section 409A including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during your lifetime (or during a shorter period of time
specified in this letter agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, although the Company has made every effort to
ensure that the payments and benefits provided under this letter agreement
comply with Section 409A, in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest, or other expenses that may be
incurred by you on account of non-compliance with Section 409A.
15.Cessation of Benefits. In the event of a breach by you of any of your
obligations of this letter agreement or under the Confidentiality Agreement, you
shall cease to be entitled to any further benefits under this letter agreement.
16.Successors and Assigns. This letter agreement and all rights hereunder are
personal to you and may not be transferred or assigned by you at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate, or successor, or in connection with any sale,
transfer, or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.
17.Notices.
(a)Any and all notices, demands, or other communications required or desired to
be given hereunder by any party shall be in writing and shall be validly given
or made to another party if delivered either personally or if deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice, demand, or other communication shall be delivered
personally, then such notice shall be conclusively deemed given at the time of
such personal delivery.


- 5 -

--------------------------------------------------------------------------------





(b)If such notice, demand or other communication is given by mail, such notice
shall be conclusively deemed given 48 hours after deposit in the United States
mail addressed to the party to whom such notice, demand, or other communication
is to be given as hereinafter set forth:
To the Company:
Calix, Inc.
1035 N. McDowell Blvd.
Petaluma, CA 94954
Attn: President and Chief Executive Officer


To You:
Greg Billings
[Redacted]
[Redacted]


(c)Any party hereto may change its address for the purpose of receiving notices,
demands, and other communications as herein provided by a written notice given
in the manner aforesaid to the other party hereto.
18.Governing Documents. This letter agreement, together with (i) any equity
award agreements, and (ii) all agreements attached hereto or referenced herein,
shall constitute the entire agreement and understanding of the Company and you
with respect to the terms and conditions of your employment with the Company and
the eligibility for any potential severance payments following separation from
employment with the Company, and this letter agreement shall supersede all prior
and contemporaneous written or verbal agreements and understandings between you
and the Company relating to such subject matter. This letter agreement may only
be amended by written instrument signed by you and myself, the CEO.
19.Governing Law. The provisions of this letter agreement shall be construed and
interpreted under the laws of the State of California applicable to agreements
executed and wholly performed within the State of California. If any provision
of this letter agreement as applied to any party or to any circumstance should
be adjudged by an arbitrator or, if applicable, a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision shall in no way affect (to the maximum extent permissible by law) the
application of such provision under circumstances different from those
adjudicated by the arbitrator or court, the application of any other provision
of this letter agreement, or the enforceability or invalidity of this letter
agreement as a whole. Should any provision of this letter agreement become or be
deemed invalid, illegal, or unenforceable in any jurisdiction by reason of the
scope, extent, or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken, and
the remainder of this letter agreement shall continue in full force and effect.


- 6 -

--------------------------------------------------------------------------------





20.Arbitration. You will be subject to the arbitration requirements in this
Paragraph 20.
(a)Except as provided herein, each party hereto agrees that any and all disputes
which arise out of or relate to your employment, the termination of your
employment, or the terms of this letter agreement shall be resolved through
final and binding arbitration. Such arbitration shall be in lieu of any trial
before a judge and/or jury, and you and the Company expressly waive all rights
to have such disputes resolved via trial before a judge and/or jury. Such
disputes shall include, without limitation, claims for breach of contract or of
the covenant of good faith and fair dealing, claims of discrimination, claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way your
employment with the Company or its termination. The only claims not covered by
this letter agreement to arbitrate disputes, which shall instead be resolved
pursuant to applicable law, are: (i) claims for benefits under the unemployment
insurance benefits; (ii) claims for workers’ compensation benefits under any of
the Company’s workers’ compensation insurance policy or fund; (iii) claims under
the National Labor Relations Act; and (iv) claims that may not be arbitrated as
a matter of law.
(b)Arbitration will be conducted in San Francisco, California. Arbitration shall
be conducted in accordance with the Federal Arbitration Act (“FAA”) and the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (“AAA Rules” available at www.adr.org/employment),
provided, however, that the arbitrator shall allow the discovery authorized by
California Code of Civil Procedure section 1282, et seq., or any other discovery
required by applicable law in arbitration proceedings, including, but not
limited to, discovery available under the applicable state and/or federal
arbitration statutes. Also, to the extent that any of the AAA Rules or anything
in this arbitration section conflicts with any arbitration procedures required
by applicable law, the arbitration procedures required by applicable law shall
govern.
(c)During the course of arbitration, the Company will bear the cost of (i) the
arbitrator’s fee, and (ii) any other expense or cost you would not be required
to bear if you were free to bring the dispute or claim in court. Each party
shall bear their own attorneys’ fees incurred in connection with the
arbitration. The arbitrator will not have authority to award attorneys’ fees
unless a statute or contract at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party. In such case, the arbitrator shall have
the authority to make an award of attorneys’ fees as required or permitted by
the applicable statute or contract.
(d)The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.
(e)This arbitration provision does not prohibit you from pursuing an
administrative claim with a local, state or federal administrative agency such
as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission, or the California Workers’ Compensation Board, but this
provision does prohibit you from seeking or pursuing court action regarding any
such claim.
21.Counterparts. This letter agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.


- 7 -

--------------------------------------------------------------------------------





22.Construction. The language of this letter agreement shall be construed as to
its fair meaning, and not strictly for or against either party. Any rule of
construction that any ambiguities in a contract shall be construed against the
drafter of a contract shall not apply.
23.Indemnification. You will be provided indemnification subject to the terms of
any separate written Company indemnification policy.
We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter agreement in the space provided below and return it to
me. This letter agreement may not be modified or amended except by a written
agreement, signed by the Company and by you.




Very truly yours,


Calix, Inc.


/s/ Carl Russo


Carl Russo
President and Chief Executive Officer








ACCEPTED AND AGREED:






Signature:    /s/ Greg Billings


Date: 12/8/2017







- 8 -